People v Leach (2014 NY Slip Op 07686)





People v Leach


2014 NY Slip Op 07686


Decided on November 12, 2014


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 12, 2014
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
THOMAS A. DICKERSON
SHERI S. ROMAN
SANDRA L. SGROI, JJ.


2012-09143
 (Ind. No. 1308/99)

[*1]The People of the State of New York, respondent,
vTommy Leach, appellant.


Lynn W. L. Fahey, New York, N.Y. (Ellen Fried of counsel), for appellant.
Kenneth P. Thompson, District Attorney, Brooklyn, N.Y. (Leonard Joblove and Jodi L. Madel of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a resentence of the Supreme Court, Kings County (Brennan, J.), imposed September 27, 2012, upon his conviction of manslaughter in the first degree, upon a jury verdict, the resentence being five years of postrelease supervision in addition to a determinate term of imprisonment previously imposed by the same court (Kreindler, J.) on November 8, 1999.
ORDERED that the resentence is affirmed.
Since the defendant was still serving his original sentence when the resentence was imposed, the resentence to a term including the statutorily required period of postrelease supervision did not subject him to double jeopardy or violate his right to due process of law (see People v Lingle, 16 NY3d 621, 630-633; People v Kearney, 116 AD3d 1064; People v Flowers, 116 AD3d 710).
DILLON, J.P., DICKERSON, ROMAN and SGROI, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court